DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-40 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added limitations do not call for the light integrator to provide divergent light at the light integrator output…” . The new claims omitted the projection optics having an optics input and an optics output, the projection optics configured to project projection output light at the optics output responsive to a modulated light at the optics input, in which a focal point of the optics input matches a divergence of the modulated light. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (20170361530) hereafter Liu.
 	Regarding claim 1, Liu discloses in fig. 4 an optical device, comprising: a light source (115A) having a light source output (fig. 4 par. [0048]), the light source (115A) configured to provide light at the light source output (fig. 4, par. [0048]); a light integrator (117A) having a light integrator input and a light integrator output (fig. 4, par. [0048]), the light integrator (117A) input optically coupled to the light source (115A) output, and the light integrator configured to provide divergent light at the light integrator output responsive to the light at the light source output (fig. 4-6, par. [0048]); projection optics (130) having an optics input and an optics output (par. [0051], lines 1-3), the projection optics (130) configured to project projection output light at the optics output responsive to a modulated light at the optics input (par. [0048][0049][0051]), in which a focal point of the optics input matches a divergence of the modulated light (fig. 4-6, par. [0048][0049][0051]); and a spatial light modulator (120) optically coupled between the light integrator output and the optics input (fig. 4, par. [0048][0049]), the spatial light modulator (120) configured to provide the modulated light responsive to the divergent light (fig. 4-6, par. [0048][0049]).  	Regarding claim 2, Liu discloses the optical device of claim 1, wherein the light integrator (117A) input has an input form factor that matches a form factor of the light source (115A) output and the light source output is proximate to the light integrator input (fig. 4-6, par. [0048][0049]).  	Regarding claim 5, Liu discloses the optical device of claim 1, wherein the light source is a light emitting diode (par. [0048]).  	Regarding claim 6, Liu discloses the optical device of claim 1, wherein the light integrator is a light tunnel (fig. 4-6, par. [0048][0049]).  	Regarding claim 7, Liu discloses the optical device of claim 1, wherein the divergent light has a pattern corresponding to a form factor of the spatial light modulator (fig. 4-6, par. [0051]-[0055]).  	Regarding claim 8, Liu discloses the optical device of claim 1, wherein the projection optics includes five lenses (see fig. 4-6).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 3 (and its dependents), the prior art does not disclose the claimed optical device specifically including as the distinguishing features in combination with the other limitations the claimed “reverse total internal reflection prism configured to pass the divergent light through a face of the reverse total internal reflection prism before reaching the spatial light modulator, and configured to reflect the modulated light off the face before entering the optics input of the projection optics.”  	
Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872